Citation Nr: 0524875	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served in the Reserves and had a period of active 
duty for training from May 1966 to September 1966.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (RO).

A January 2003 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a back 
disorder and for a psychiatric disorder.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  The January 2003 Board decision was 
vacated and remanded by the Court in March 2005.  

A letter was sent to the veteran and his service organization 
on May 20, 2005 in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in July 
2005, enclosing a statement by the veteran, a March 1966 
private medical record, an August 1969 liberty pass (service 
personnel record), and a form noting the veteran's request 
that his case be remanded to the agency of original 
jurisdiction for review of the evidence submitted.  

The veteran's appeal is remanded to the RO via the Appeals 
Management Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The March 2005 Court remand found that there was no notice 
provided to the veteran as required under the provisions of 
the VCAA notifying the veteran of the evidence that he had 
submitted, and describing the evidence outstanding that the 
RO still needed to substantiate his claims.  Id.  The Board 
must remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA, as the RO failed to 
notify the veteran specifically of the elements of the 
criteria for service connection, or that there was evidence 
that still needed to be submitted to substantiate his claims 
for entitlement to service connection for a back disorder and 
for a psychiatric disorder.

Accordingly, the appeal is remanded for the following 
actions:  

1.  Pursuant to the Court's Order dated 
in March 2005, the RO should take 
appropriate steps to ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied.  This must include a 
letter from the RO to the veteran and 
his representative detailing the 
information received thus far, as well 
as that which has not yet been 
submitted by the veteran but that is 
necessary to validate his claims.  By 
this letter, the RO should also invite 
the veteran to submit, or to identify 
so that VA can obtain, any additional 
information that would be probative to 
the issues on appeal, not already 
received by VA, to include any 
treatment records for the veteran's 
claimed medical conditions that were 
created after November 1998, the date 
of the veteran's last VA examinations.


2.  When the above development has been 
completed, the claims must be 
readjudicated.  If any benefit remains 
denied, an additional supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As the actions requested above are directed in accordance 
with a Court remand, this claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


